department of the treasury ’ internal_revenue_service washington d c tax_exempt_and_government_entities_division uil numbers date jul tact contact p person identification_number telephone number t eo b3 employer_identification_number legend foundation x y dear sir or madam we have considered ruling_request of foundation dated aprit and supplemental information_letter dated date in which foundation requested a ruling that contributions by foundation and the life_tenant of a proportional share of the total cost of proposed improvements to foundation property property will not constitute acts of self-dealing under sec_4941 of the internal_revenue_code code or result in the imposition of taxes under sec_4941 of the code property consists of a single parcel of land and a house property includes a single-family residence which is approximately fifty years old and is in need of significant improvement the fife tenant’s husband conveyed property to foundation subject_to a life_estate in himself and his spouse the life_tenant by deeds of gift the life tenant's husband died over six years ago property has continuously been the life tenant’s principal place of residence since her marriage to her husband in x the life_tenant is over years old and is a disqualified_person within the meaning of sec_4946 of the code foundation was created in y and received a determination_letter recognizing it as an exempt_organization under sec_501 of the code and a private_foundation under sec_509 foundation’s exempt status has not been revoked foundation and the life_tenant have agreed subject_to a favorable response to this ruling_request to make expenditures_for improvements to property and to share the expenditures ol 3x between them on an actuarially determined basis using the factors prescribed pursuant to sec_7520 of the code foundation has represented that the improvements to property will constitute rea property and will be of a nature chargeable to principal under applicable state law the improvements will include replacement of the driveway central air conditioner and water heater chapter of the code subjects private_foundations described in sec_509 and disqualified persons described in sec_4946 to certain excise_tax provisions including sec_4941 sec_4941 a of the code imposes excise_taxes on acts of self-dealing between a disqualified_person including a foundation_manager and a private_foundation sec_4941 of the code provides in part that the term seif-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager d a member_of_the_family of any individual described in subparagraphs a b or c g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_7520 of the code provides that the value of an annuity an interest for fife an interest for a term of years a remainder_interest and a reversionary_interest is determined by use of tables and an interest rate rounded to the nearest two-tenths of one percent that is equal to percent of the applicable federal midterm rate for the month in which the valuation_date falls sec_53 d -2 f of the foundation and similar excise_taxes regulations regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its assets will not by itself make such use an act of self- dealing revrul_73_407 1973_2_cb_383 and examples and of sec_53 d -2 f of the regulations provide examples of potential self-dealing situations which provide only an incidental benefit to the disqualified_person they all have in common the actual giving of a charitable gift of broad public benefit by the disqualified_person though the disqualified_person may receive public recognition and benefit either through the naming of the foundation or a recreation center after the person or the improvement of the area in which the disqualified_person conducts business in this case foundation holds the property subject_to a life_estate in the life_tenant a disqualified_person with respect to foundation if foundation were to bear the entire cost of the improvements to the property it could be argued that the value of the life tenant's interest in the property would be increased and foundation would arguably be making a direct or indirect transfer of its income or assets for_the_use_of the life_tenant within the meaning of sec_4941 of the code conversely payment of all costs by the life_tenant would logically constitute a gift by her to foundation to the extent of the foundation’s remainder_interest in the resulting improvements in this case each party proposes to bear a proportional share of the total cost of the improvements to property equal to the present_value of that party's interest in the improvements at the time of the improvements as determined using the tables prescribed in sec_7520 as a result the life_tenant will not receive anything in excess of the fair_market_value of her life interest and consequently there is no direct or indirect transfer of foundation assets to her in any case the proposed capital improvements to property are necessary to maintain the condition of property a valuable foundation asset moreover the life_tenant is over years old under the particular facts and circumstances any benefits the disqualified_person receives would be incidental or tenuous within the meaning of sec_53 d -2 f of the regulations accordingly contributions by foundation and the life_tenant of a proportional share of the total costs of the proposed improvements to property equal to the present_value of each party’s interest in the contributions at the time the contributions are made as determined by reference to the actuarial_tables prescribed by sec_7520 will not constitute acts of self-dealing under sec_4941 d of the code or result in the imposition of taxes on the life_tenant or foundation’s managers under sec_4941 this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely fee hucke he vp sy robert c harper jr manager exempt_organizations technical group
